Citation Nr: 1604564	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's current lower back condition had its onset during active service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2012 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, and to the establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided a VA examination in November 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's low back disability, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary testing was considered by the examiner.  Accordingly, the Board finds that the November 2012 VA examination is adequate for decision-making purposes.

There is no indication in the record that additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7  Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he currently has a low back disability that is attributable to injuries he sustained during his active service.  Specifically, he contends that a low back injury he sustained in February 2010 while moving a gear box at his place of employment was a re-injury of low back injuries he sustained in November 1986 and August 1990 during his active service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in October 2012.

As to a current low back disability, the private treatment records show that the Veteran reported in February 2010 that he was pulling a large gear box from under the counter at work and felt a pop in his back.  The next morning he was very sore with left low back pain and left buttock pain that radiated down the thigh and behind the knee.  The records include a July 2010 lumbar spine MRI report showing abnormality at L5-S1 with postoperative changes from a June 2010 L5-S1 hemilaminectomy, and mild to moderate disc protrusion at L4-L5.  Accordingly, there is evidence of a current low back disability.

As to an in-service injury, a review of the Veteran's service treatment records reveals documentation of in-service upper body injuries and complaints of low back pain.  Specifically, in November 1986, he reported thoracic pain after being caught between a jammer and an aircraft.  He was assessed with chest wall pain.  A June 1987 treatment note documents the Veteran's complaints of paralumbar tenderness on palpation.  He was assessed with bilateral lower back pain.  A June 1987 physical profile serial report shows that the Veteran had lumbar sprain, and was restricted from bending and lifting more than five pounds.  The Veteran received treatment for the low back pain through July 1987.  A treatment note dated in late July 1987 indicates that the Veteran did not return for his pain medication prescription, and that his low back pain was therefore assumed to have resolved.  A November 1987 report of medical history shows that the Veteran denied current or history of recurrent back pain.  In April 1989, the Veteran reported a swollen lump in the throat and back pain.  The impression was of tonsillitis.  In August 1989, the Veteran was seen following a motor vehicle accident.  He had no complaints.  The Veteran had a normal spine evaluation at a periodic medical examination in August 1989.  In August 1990, the Veteran was assessed with severe back strain and muscle spasm; but no cause is listed in the medical treatment note.  In August 1991, the Veteran had acute onset lower back pain after leaning over and turning to pick something up.  The note for that visit states, "no frequent back pain in the past."  An August 1991 physical profile serial report indicates that the Veteran was restricted from prolonged standing or sitting, bending, climbing, and lifting greater than twenty pounds.  In June 1993, the Veteran reported experiencing hip and shoulder pain after twisting his back while walking down stairs.  He was assessed with SI strain.  A December 1994 document reflects that the Veteran declined from having a medical examination upon discharge from active service.  Accordingly, there is evidence of in-service low back injuries.

As to a nexus between the Veteran's current low back disability and his in-service injuries, the Board turns to the competent opinion evidence of record.  In this case, the competent opinion evidence of record includes the November 2012 VA examination and an August 2013 private medical opinion from G. McCullen, M.D.  The November 2012 VA examiner reviewed the Veteran's claims file and conducted an in-person examination of the Veteran.  The examiner opined that the Veteran's back condition is less likely than not caused by, the result of, or aggravated by his in-service injuries.  In her explanation for the opinion, the examiner acknowledged the November 1986 and August 1991 records of treatment for back pain.  The examiner noted, however, that the Veteran was treated conservatively for the in-service back injuries, and that no chronic low back pain problems are documented in the service treatment record.  The examiner further noted that the Veteran reported at the examination that his current low back pain did not become a problem until his on-the-job injury in February 2010, approximately 16 years following his separation from active service.

In his August 2013 letter, Dr. McCullen states that he reviewed some of the Veteran's records.  He notes the November 1986 incident in which the Veteran was caught between a jammer and an aircraft, and the June 1987 treatment for low back pain.  Dr. McCullen also references a private record dated in September 2004 that purportedly shows that the Veteran reported low back pain after lifting a water cooler.  Finally, Dr. McCullen notes the Veteran's report that he slipped on ice in February 2010, resulting in pulled muscles in the back.  Dr. McCullen observes in the letter that the service treatment records "are not altogether easy to appreciate the degree or depth of any injury at that time," and that they do not include any diagnostic imaging.  He concludes, "I can state that it is 'possible' that these military events had contributed in some way to your current back trouble and back problems, but by reviewing the records it is not certain.  It is, however, possible."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the VA examiner's opinions are entitled to probative weight because they are based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and they are supported by appropriate rationale.  The Board also notes that the opinions are consistent with the evidence of record.  Specifically, the service treatment records indicate that the Veteran was seen for lumbar strain and back pain multiple times, but there is no indication that the conditions were chronic.  In fact, the Veteran had a normal spine evaluation in August 1989, which is after some of the in-service injuries and complaints of low back pain.  The evidence does indicate that the Veteran's first complaints of back pain following service were made approximately ten years following his separation when he purportedly experienced back pain after lifting a heavy object.

The Board accepts the November 2012 VA examiner's opinion as probative evidence that the Veteran's current low back disability is less likely than not etiologically related to the in-service low back injuries that are documented in the service treatment records.  The examiner explained that the Veteran's in-service low back injuries did not result in chronic disability, and that the February 2010 on-the-job injury from which the present claim arose was temporally remote from the Veteran's in-service injuries.

The Board affords relatively less probative weight to Dr. McCullen's opinion.  Although Dr. McCullen had an opportunity to review at least some relevant records, it is unclear what records he actually reviewed.  Moreover, Dr. McCullen provided an equivocal opinion, indicating only that it is "possible" that the Veteran's current low back disability could be related to the in-service injuries.  He does not indicate whether it is at least as likely as not that the two are related.  Accordingly, Dr. McCullen's opinion, even if accepted, does not show that it is at least as likely as not that the Veteran's current low back disability is etiologically related to his active service.  Therefore, Dr. McCullen's opinion is outweighed by the VA examiner's well-reasoned negative nexus opinion, and does not bring the evidence at least to equipoise in view of the examiner's opinions. 

The Board has considered the Veteran's statements relating his current low back disability to his in-service injuries.  The Board notes that the Veteran does not contend, and the record does not show that he has continually experienced low back pain ever since injuring his low back in service.  Rather, he contends that his current low back disability represents a re-injury of the in-service injuries.  Determining the etiology of a low back disability is a complex medical question involving diagnostic testing, and often includes radiographic imaging.  It requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current low back pain symptoms to a particular injury or cause.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose a low back disability or provide a nexus opinion as to his current low back disability.  In this case, the Board has afforded the greatest probative weight to the VA examiner's opinions.  The VA examiner reviewed the claims file and examined the Veteran, and provided a negative nexus opinion based on her medical expertise.  The VA examiner opined that it is less likely than not that the Veteran's current low back disability is etiologically related to his active service.  The VA examiner's opinions constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a low back disability, his statements do not weigh against the probative value of the VA examiner's negative nexus opinion.

The Board has also considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  The Board notes that the VA examiner indicated in the November 2012 VA examination report that arthritis has been documented in imaging studies.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disability and the in-service injuries.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


